DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on August 26, 2022.  Claims 1, and 7-10 are amended.  Claims 2-5 are cancelled.  Claims 1 and 6-10 are pending in the case.  Claims 1 and 7-10 are the independent claims.  
This action is final.

Applicant’s Response
In the amendment filed on August 26, 2022, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 102 and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive in part.
Regarding the rejection of the claims under 35 USC 102 in view of Shimada, Applicant argues that Shimada does not disclose at least “a display control unit configured to control display, on the user interface, of the information regarding an apparatus, among the plurality of apparatuses, of which the operated state is a state where the apparatus is not subjected to an operation regarding maintenance, the operating state is a state where the apparatus needs to be maintained, and the elapsed time is greater than a predetermined threshold.”  Regarding Kurosawa, Applicant argues that it does not provide any teaching that would remedy the deficiencies of Shimada.  Regarding Yokouchi, Applicant notes that claim 5 has been cancelled, and therefore the previous rejection of claim 5 is rendered moot.
As noted above, Applicant’s arguments are persuasive in part.  For example, as cited in the previous office action, Shimada clearly teaches 
controlling display (by the display control unit), on the user interface, of the information regarding an apparatus among the plurality of apparatuses (e.g. paragraph 0176, indicating that Figs. 28-43 are displays of facility operation monitoring host computer 1000 and control terminal 5000; paragraph 0177, Fig. 29, showing area-specific current status display screen, which includes selectable apparatus; Fig. 30, apparatus-specific current status display screen; i.e. as shown in Fig. 29 a plurality of apparatuses are displayed along with a designator of their respective statuses, such as "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop" as described in paragraph 0079, analogous to the operating state, and functions, such as "full FA", "semi-FA", "semi-automatic" and "manual" as described in paragraph 0077, analogous to an operated state, as shown by respective keys on left side of display screen in Fig. 29; see also Fig. 30 which displays, for a designated/identified manufacturing apparatus, a status display screen including an apparatus mode (e.g. full automatic mode), analogous to an operated state, and an apparatus status (e.g. operating – mass production), analogous to an operating state) of which 
the operated state is a state where the apparatus is not subjected to an operation regarding maintenance (e.g. paragraph 0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Figs. 29 and 30 as described in paragraphs 0176-0177, displaying an apparatus such as UPX105 having a current mode of SEMI-FA (in Fig. 29) as indicated by single line solid box around the identifier and/or Full Automatic mode (in Fig. 30), and a current status of operating as indicated by the letter A (in Fig. 29, and therefore not having the maintenance status as would be indicated by the letter D) and/or Operating – Mass Production (in Fig. 30), and such as UPX103 having a current mode of full FA as indicated by the double line solid box around the identifier, and a current status of failure as indicated by the letter C (in Fig. 29, and therefore not having a maintenance status); i.e. as shown in the figures at least one monitored manufacturing apparatus is displayed having a current apparatus mode, analogous to the operated state as discussed above, in which the apparatus is not subjected to a maintenance operation), 
the operating state is a state where the apparatus needs to be maintained (e.g. paragraph  0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Fig. 29, as described in paragraphs 0176-0177, displaying an apparatus such as UPX106 having a current status of “periodical maintenance” as indicated by the letter D, and such as UPX103 having a current status of “failure” as indicated by the letter C, where a failure status is indicative of an apparatus needing maintenance; i.e. as shown in Fig. 29, at least one monitored manufacturing apparatus is displayed having current status, analogous to an operating state as discussed above, in which it needs to be maintained, such as a failure status, even though that same apparatus may also have a current mode/operated state in which it is not subjected to an operation regarding maintenance; for example, in Fig. 29, UPX103 is in a failure state, indicating that it needs maintenance, while also currently operating in a full FA mode, which is a state in which it is not subjected to an operation regarding maintenance).
To clarify, Shimada teaches displaying status information regarding a plurality of devices including both an operating mode (i.e. reflective of an apparatus function as automatic, semi-automatic, manual, offline, etc., more fully described in paragraph 0077), which is analogous to an operated state, and a current operating status (i.e. reflective of an apparatus status such as operating, waiting, failure, periodical maintenance, scheduled stop, etc.), which is analogous to an operating state.  Examiner notes that Applicant does not appear to provide any argument rebutting the citation of these teachings of Shimada as analogous to the claims.  As shown on Fig. 29 of Shimada, at least one device, such as UPX103, may have both an operating mode of full FA, which appears to be a state in which the device is not subjected to an operation regarding maintenance, and a status of failure, which appears to be a state where the apparatus needs to be maintained.  Therefore, as cited above, Shimada clearly teaches “a display control unit configured to control display, on the user interface, of the information regarding an apparatus, among the plurality of apparatuses, of which the operated state is a state where the apparatus is not subjected to an operation regarding maintenance, [and] the operating state is a state where the apparatus needs to be maintained,” and Applicant’s argument is not persuasive with respect to these limitations.  However, Examiner agrees that Shimada does not appear to explicitly disclose that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold, and therefore Applicant’s arguments regarding Shimada are persuasive in part.  As a result, the rejection of the claims under 35 USC 102 is withdrawn.
Regarding this limitation, i.e. that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold, Examiner notes that Yokouchi, as previously cited regarding claim 5, appears to teach this limitation (e.g. paragraph 0066, allowable limit conditions including ranges over which detection values may deviate from parameter value settings, and length of time over which each detection value need to remain outside the corresponding range to constitute an abnormal state or warning state; processing is not judged to be in abnormal condition unless the value remains outside of the range over a length of time corresponding to the time duration setting; paragraph 0087, abnormal condition occurs while wafer processing is in progress, operator is alerted; making decision as to whether or not operation has shifted to maintenance; paragraph 0103, warning processing alerting operator via warning means such as providing warning display at display means; paragraph 0104, operator alerted via warning means such as error display brought up at display means; i.e. an alarm/alert condition indicative of a need to shift to maintenance with respect to a substrate processing device is not provided for display until the relevant condition is identified as occurring for longer than a threshold length of time).
Therefore, the combined teachings of Shimada, which teaches displaying information of at least one device having an operated state in which it is not subjected to an operation regarding maintenance and an operating state where it needs to be maintained (i.e., such as a device having an operating mode of “full FA,” which is not a state/mode in which the device is subjected to maintenance operations, and a status of “failure,” indicating that the device needs to be maintained), and Yokouchi (in which a device is only determined to be in a maintenance-needed/failure status, and displayed as such, after a corresponding time period in the state indicative of the status exceeds a threshold), clearly teach “a display control unit configured to control display, on the user interface, of the information regarding an apparatus, among the plurality of apparatuses, of which the operated state is a state where the apparatus is not subjected to an operation regarding maintenance, the operating state is a state where the apparatus needs to be maintained, and the elapsed time is greater than a predetermined threshold” (i.e. displaying a device having an operating mode in which the device is not subjected to maintenance and a status indicating that the device needs to be maintained, such as a device having a “full FA” operating mode and “failure” status, as taught by Shimada, where the device is further displayed as having this failure/maintenance needed status based on an elapsed time since the device entered the status (i.e. a status of having a condition/abnormality indicating a need for maintenance) exceeding a threshold amount, as taught by Yokouchi).
Other than noting that the rejection of previous claim 5 is moot, Applicant has provided no argument regarding these teachings of Yokouchi, or the proposed combination of Shimada and Yokouchi in the previous office action.  Therefore, although the rejection of the claims under 35 USC 102 is withdrawn, new grounds of rejection under 35 USC 103, based on the previously-cited combination of Shimada and Yokouchi, are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquisition unit configured to acquire information…” and “display control unit configured to control display…” in claims 1, 9, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 7, 8, 9, and 10, these claims recite “a time elapsed since the operating state has transitioned to a state where each of the plurality of apparatuses needs to be maintained.”  It cannot be determined whether this limitation is intended to refer to a single time which is applicable to a plurality of apparatuses (i.e. a single time elapsed beginning when the operating state indicates that each/every apparatus in the plurality needs to be maintained, such that each apparatus must have the state indicating that it needs to be maintained before the time elapsed begins to be measured), or if it is intended to refer to multiple separate times, each respectively applicable to one of the plurality of apparatuses (i.e. a plurality of individual times respectively corresponding to one of the plurality of apparatuses, indicating a time elapsed since the operating state of the respective apparatus has transitioned to the state where the respective apparatus needs to be maintained).  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as requiring a time elapsed with respect to at least one apparatus of the plurality of apparatuses (i.e. a time elapsed since at least one single apparatus has transitioned to a state where it needs to be maintained), but not necessarily requiring a time elapsed with respect to each/all of the apparatuses of the plurality of apparatuses (i.e. a time elapsed since each/all of the apparatuses have transitioned to the state where each of the plurality of apparatuses needs to be maintained).
Claim 6 depends upon independent claim 1 and inherits the deficiencies identified above with respect to claim 1.  Therefore, claim 6 is rejected on the same basis as is identified above with respect to claim 1.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US 20040073327 A1) in view of Yokouchi et al. (US 20060215338 A1).
With respect to claims 1, 7, and 8, Shimada teaches an information processing apparatus for controlling display on a user interface, the information processing apparatus comprising an acquisition unit and a display control unit configured to perform a display control method for controlling display on a user interface (e.g. paragraphs 0069-0072, Fig. 2, facility monitoring system 100 including facility operation monitoring host computer 1000; manufacturing apparatus 4200 sending operation information to FA computer 4100; FA computer 4100 sending information including operation information received from manufacturing apparatus 4200 to information collecting computer 6000; information collecting computer 6000 sending information received from plurality of FA computers to facility operation monitoring host computer 1000; facility operation monitoring host computer 1000 constructing databases based on information received; control terminal 5000 including monitor with touch panel, used by supervisor for monitoring the database stored in facility operation monitoring host computer;  paragraph 0176, indicating that Figs. 28-43 are displays of facility operation monitoring host computer 1000 and control terminal 5000; i.e. the system includes at least one unit/computer for acquiring operation information of a plurality of monitored devices and at least one unit/computer for displaying the acquired operation information); a non-transitory computer-readable storage medium storing a program for causing a computer to execute the display control method (e.g. paragraph 0073, memory 1008 of facility operation monitoring host computer 1000 storing programs to be executed by CPU 1002), and the display control method, comprising: 
acquiring (by the acquisition unit) information including 
an operated state indicating a state regarding an operation being performed on each of a plurality of apparatuses, and an operating state indicating a state regarding an operating status of each of the plurality of apparatuses (e.g. paragraphs 0069-0072, as cited above, operation information of plurality of manufacturing apparatuses 4200 sent to facility operation monitoring host computer 1000, which constructs databases based on the received information; paragraph 0074, databases include status database 1020 storing current status of manufacturing apparatus, and building-specific, floor-specific, and area-specific databases 1022-1026; operation status database 1060 prepared based on status information representing current operation status of manufacturing apparatus 4200; paragraph 0077, Fig. 4, control master database includes numbers identifying respective manufacturing apparatuses 4200, building/floor/area numbers, apparatus numbers functioning as apparatus ID, apparatus names, and apparatus functions; for example, manufacturing apparatus 4200 controlled with a key data of the control number of "10384132" is installed in an "SPX" area on the first floor of a building represented by the building number of "DK", and bears the apparatus number of "102"; this apparatus is a vacuum plating apparatus, and has a function of "full FA"; apparatus function is selected from "full FA", "semi-FA", "semi-automatic" and "manual"; paragraphs 0078-0079, Fig. 5, contents stored in status database 1020 include status relating to control numbers identifying manufacturing apparatuses 4200 including receive statuses, current statuses, current modes, lots in process and waiting for processing; first receive status is information representing last status of apparatus 4200 received by facility operation monitoring host computer 1000; contents of status received as well as data and time of reception are stored; for example, information of the last status representing the "operating" status has been received from manufacturing apparatus 4200 identified by the control number of "67432982"; "operating" is stored as the current status, and manufacturing apparatus 4200 identified by the control number "67432982" is currently in the apparatus mode of "full automatic", and the lot numbers are stored for representing a list of the lots, which are being processed by manufacturing apparatus 4200, and a list of lots waiting for the processing; five kinds of statuses, i.e., "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop" are used; i.e. the host computer acquires operation information of a plurality of manufacturing apparatuses, including at least an apparatus function/mode, analogous to an operated state, and a status, analogous to an operating state, for each of the manufacturing apparatuses), and 
a time elapsed since the operating state has transitioned to a state where each of the plurality of apparatuses needs to be maintained  (e.g. paragraph 0085, failure control database 1050 storing contents including error code for determining a failure, name of failure, name of operator dealing with the failure, factor of the failure, cause of the failure, etc.; paragraph 0086, operation status database 1060 storing compilation of operations including list of times of failure status; paragraph 0089, total of failure times; paragraph 0092, storing error code indicating failure of apparatus, name of error, time of failure occurrence, time of alarming, etc.; Figs. 32 and 32, showing a status histories of apparatuses including time within a failure/maintenance condition, proportional to other statuses; i.e. the system determines a time period during which a given apparatus is in a state needing maintenance such as a failure or maintenance status, analogous to a time elapsed since the state has transitioned to a state where the apparatus needs to be maintained (i.e. the total time period from the beginning of the failure/maintenance status until the apparatus changes to a different status)); and 
controlling display (by the display control unit), on the user interface, of the information regarding an apparatus among the plurality of apparatuses (e.g. paragraph 0176, indicating that Figs. 28-43 are displays of facility operation monitoring host computer 1000 and control terminal 5000; paragraph 0177, Fig. 29, showing area-specific current status display screen, which includes selectable apparatus; Fig. 30, apparatus-specific current status display screen; i.e. as shown in Fig. 29 a plurality of apparatuses are displayed along with a designator of their respective statuses, such as "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop" as described in paragraph 0079, analogous to the operating state, and functions, such as "full FA", "semi-FA", "semi-automatic" and "manual" as described in paragraph 0077, analogous to an operated state, as shown by respective keys on left side of display screen in Fig. 29; see also Fig. 30 which displays, for a designated/identified manufacturing apparatus, a status display screen including an apparatus mode (e.g. full automatic mode), analogous to an operated state, and an apparatus status (e.g. operating – mass production), analogous to an operating state) of which 
the operated state is a state where the apparatus is not subjected to an operation regarding maintenance (e.g. paragraph 0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Figs. 29 and 30 as described in paragraphs 0176-0177, displaying an apparatus such as UPX105 having a current mode of SEMI-FA (in Fig. 29) as indicated by single line solid box around the identifier and/or Full Automatic mode (in Fig. 30), and a current status of operating as indicated by the letter A (in Fig. 29, and therefore not having the maintenance status as would be indicated by the letter D) and/or Operating – Mass Production (in Fig. 30), and such as UPX103 having a current mode of full FA as indicated by the double line solid box around the identifier, and a current status of failure as indicated by the letter C (in Fig. 29, and therefore not having a maintenance status); i.e. as shown in the figures at least one monitored manufacturing apparatus is displayed having a current apparatus mode, analogous to the operated state as discussed above, in which the apparatus is not subjected to a maintenance operation), 
the operating state is a state where the apparatus needs to be maintained (e.g. paragraph  0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Fig. 29, as described in paragraphs 0176-0177, displaying an apparatus such as UPX106 having a current status of “periodical maintenance” as indicated by the letter D, and such as UPX103 having a current status of “failure” as indicated by the letter C, where a failure status is indicative of an apparatus needing maintenance; i.e. as shown in Fig. 29, at least one monitored manufacturing apparatus is displayed having current status, analogous to an operating state as discussed above, in which it needs to be maintained, such as a failure status, even though that same apparatus may also have a current mode/operated state in which it is not subjected to an operation regarding maintenance; for example, in Fig. 29, UPX103 is in a failure state, indicating that it needs maintenance, while also currently operating in a full FA mode, which is a state in which it is not subjected to an operation regarding maintenance).
Although Shimada generally teaches displaying information regarding an apparatus identified based on the elapsed time (e.g. paragraph 0096, alarm about the fact that executed maintenance date is later than the scheduled date; paragraph 0177-0178, describing Figs. 31 and 32, displaying area specific history display screen; displaying apparatus-specific history display screen; i.e. where, as shown in Fig. 31, status histories for a plurality of apparatuses are displayed, including an elapsed time in which the apparatus was in a failure condition as shown within timelines for each of apparatuses UPX102 and UPX104 as status “C” corresponding to the key on the left side of the display; as shown in Fig. 32, status history for a single apparatus is displayed including an elapsed time in which the apparatus was in failure/maintenance conditions shown within timelines corresponding to different time periods, as shown within each timeline as status “C”, corresponding to a failure condition and status “D” corresponding to a maintenance condition, corresponding to the key on the left side of the display), Shimada does not explicitly disclose that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold.  However, Yokouchi teaches that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold (e.g. paragraph 0066, allowable limit conditions including ranges over which detection values may deviate from parameter value settings, and length of time over which each detection value need to remain outside the corresponding range to constitute an abnormal state or warning state; processing is not judged to be in abnormal condition unless the value remains outside of the range over a length of time corresponding to the time duration setting; paragraph 0087, abnormal condition occurs while wafer processing is in progress, operator is alerted; making decision as to whether or not operation has shifted to maintenance; paragraph 0103, warning processing alerting operator via warning means such as providing warning display at display means; paragraph 0104, operator alerted via warning means such as error display brought up at display means; i.e. an alarm/alert condition indicative of a need to shift to maintenance with respect to a substrate processing device is not provided for display until the relevant condition is identified as occurring for longer than a threshold length of time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Shimada and Yokouchi in front of him to have modified the teachings of Shimada (directed to a semiconductor manufacturing line monitoring system, including monitoring of multiple different distributed devices across a variety of locations and status reporting related to those devices including of failures and alarm conditions), to incorporate the teachings of Yokouchi (directed to a method for electrically discharging substrate and substrate processing apparatus, including methods for monitoring for abnormalities, displaying alerts, and providing maintenance operations) to display the status information of the device having an operating mode which is not a mode in which the device is subjected to maintenance and a state of needing to be maintained (i.e. of Shimada, where the device status is monitored and displayed at a central system, including statuses related to device maintenance, failures, and alerts/alarms, such as an apparatus having a “full FA” operating mode, in which the device is not subjected to maintenance, and a “failure” operating state, indicating that the device needs to be maintained) based on determining whether an elapsed time since the device has transitioned to a state of needing to be maintained (i.e. of Shimada, where this may be a time of a detected failure, beginning of a maintenance period, etc.), is greater than a threshold (i.e. as taught by Yokouchi, in which in order to generate an alarm/alert for display to the operator, the detected abnormality condition must occur for a threshold time duration, such that the apparatus of Shimada, such as an apparatus having an operating mode in which it is not subjected to maintenance and a failure status indicating that it needs to be maintained, is displayed as having this status after the conditions indicating the failure status have been detected for more than a threshold amount of time).  One of ordinary skill would have been motivated to perform such a modification in order to provide solve problems in the art, related to an abnormal condition occurring in a substrate processing apparatus while processing is in progress, by providing an apparatus and method for electrically discharging a substrate to the full extent even when processing has not ended normally as described in Yokouchi (paragraph 0007-0008).
With respect to claim 9, Shimada teaches a substrate processing system comprising: 
an information processing apparatus configured to control display on a user interface (paragraph 0176, indicating that Figs. 28-43 are displays of facility operation monitoring host computer 1000 and control terminal 5000); and 
a substrate processing apparatus configured to process a substrate (e.g. paragraph 0069, manufacturing apparatuses 4200; paragraph 0077, manufacturing is a vacuum plating apparatus; paragraph 0079, lots processed by manufacturing apparatus; paragraph 0083, lot information including number of workpieces such as semiconductor wafers), 
wherein the information processing apparatus includes: 
an acquisition unit configured to acquire information including 
an operated state indicating a state regarding an operation being performed on each of a plurality of apparatuses, an operating state indicating a state regarding an operating status of each of the plurality of apparatuses (e.g. paragraphs 0069-0072, as cited above, operation information of plurality of manufacturing apparatuses 4200 sent to facility operation monitoring host computer 1000, which constructs databases based on the received information; paragraph 0074, databases include status database 1020 storing current status of manufacturing apparatus, and building-specific, floor-specific, and area-specific databases 1022-1026; operation status database 1060 prepared based on status information representing current operation status of manufacturing apparatus 4200; paragraph 0077, Fig. 4, control master database includes numbers identifying respective manufacturing apparatuses 4200, building/floor/area numbers, apparatus numbers functioning as apparatus ID, apparatus names, and apparatus functions; for example, manufacturing apparatus 4200 controlled with a key data of the control number of "10384132" is installed in an "SPX" area on the first floor of a building represented by the building number of "DK", and bears the apparatus number of "102"; this apparatus is a vacuum plating apparatus, and has a function of "full FA"; apparatus function is selected from "full FA", "semi-FA", "semi-automatic" and "manual"; paragraphs 0078-0079, Fig. 5, contents stored in status database 1020 include status relating to control numbers identifying manufacturing apparatuses 4200 including receive statuses, current statuses, current modes, lots in process and waiting for processing; first receive status is information representing last status of apparatus 4200 received by facility operation monitoring host computer 1000; contents of status received as well as data and time of reception are stored; for example, information of the last status representing the "operating" status has been received from manufacturing apparatus 4200 identified by the control number of "67432982"; "operating" is stored as the current status, and manufacturing apparatus 4200 identified by the control number "67432982" is currently in the apparatus mode of "full automatic", and the lot numbers are stored for representing a list of the lots, which are being processed by manufacturing apparatus 4200, and a list of lots waiting for the processing; five kinds of statuses, i.e., "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop" are used; i.e. the host computer acquires operation information of a plurality of manufacturing apparatuses, including at least an apparatus function/mode, analogous to an operated state, and a status, analogous to an operating state, for each of the manufacturing apparatuses), and 
a time elapsed since the operating state has transitioned to a state where each of the plurality of apparatuses needs to be maintained  (e.g. paragraph 0085, failure control database 1050 storing contents including error code for determining a failure, name of failure, name of operator dealing with the failure, factor of the failure, cause of the failure, etc.; paragraph 0086, operation status database 1060 storing compilation of operations including list of times of failure status; paragraph 0089, total of failure times; paragraph 0092, storing error code indicating failure of apparatus, name of error, time of failure occurrence, time of alarming, etc.; Figs. 32 and 32, showing a status histories of apparatuses including time within a failure/maintenance condition, proportional to other statuses; i.e. the system determines a time period during which a given apparatus is in a state needing maintenance such as a failure or maintenance status, analogous to a time elapsed since the state has transitioned to a state where the apparatus needs to be maintained (i.e. the total time period from the beginning of the failure/maintenance status until the apparatus changes to a different status)); and 
a display control unit configured to control display, on the user interface, of the information regarding an apparatus, among the plurality of apparatuses (e.g. paragraph 0176, indicating that Figs. 28-43 are displays of facility operation monitoring host computer 1000 and control terminal 5000; paragraph 0177, Fig. 29, showing area-specific current status display screen, which includes selectable apparatus; Fig. 30, apparatus-specific current status display screen; i.e. as shown in Fig. 29 a plurality of apparatuses are displayed along with a designator of their respective statuses, such as "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop" as described in paragraph 0079, analogous to the operating state, and functions, such as "full FA", "semi-FA", "semi-automatic" and "manual" as described in paragraph 0077, analogous to an operated state, as shown by respective keys on left side of display screen in Fig. 29; see also Fig. 30 which displays, for a designated/identified manufacturing apparatus, a status display screen including an apparatus mode (e.g. full automatic mode), analogous to an operated state, and an apparatus status (e.g. operating – mass production), analogous to an operating state), of which 
the operated state is a state where the apparatus is not subjected to an operation regarding maintenance (e.g. paragraph 0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Figs. 29 and 30 as described in paragraphs 0176-0177, displaying an apparatus such as UPX105 having a current mode of SEMI-FA (in Fig. 29) as indicated by single line solid box around the identifier and/or Full Automatic mode (in Fig. 30), and a current status of operating as indicated by the letter A (in Fig. 29, and therefore not having the maintenance status as would be indicated by the letter D) and/or Operating – Mass Production (in Fig. 30), and such as UPX103 having a current mode of full FA as indicated by the double line solid box around the identifier, and a current status of failure as indicated by the letter C (in Fig. 29, and therefore not having a maintenance status); i.e. as shown in the figures at least one monitored manufacturing apparatus is displayed having a current apparatus mode, analogous to the operated state as discussed above, in which the apparatus is not subjected to a maintenance operation), 
the operating state is a state where the apparatus needs to be maintained (e.g. paragraph  0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Fig. 29, as described in paragraphs 0176-0177, displaying an apparatus such as UPX106 having a current status of “periodical maintenance” as indicated by the letter D, and such as UPX103 having a current status of “failure” as indicated by the letter C, where a failure status is indicative of an apparatus needing maintenance; i.e. as shown in Fig. 29, at least one monitored manufacturing apparatus is displayed having current status, analogous to an operating state as discussed above, in which it needs to be maintained, such as a failure status, even though that same apparatus may also have a current mode/operated state in which it is not subjected to an operation regarding maintenance; for example, in Fig. 29, UPX103 is in a failure state, indicating that it needs maintenance, while also currently operating in a full FA mode, which is a state in which it is not subjected to an operation regarding maintenance).
Although Shimada generally teaches displaying information regarding an apparatus identified based on the elapsed time (e.g. paragraph 0096, alarm about the fact that executed maintenance date is later than the scheduled date; paragraph 0177-0178, describing Figs. 31 and 32, displaying area specific history display screen; displaying apparatus-specific history display screen; i.e. where, as shown in Fig. 31, status histories for a plurality of apparatuses are displayed, including an elapsed time in which the apparatus was in a failure condition as shown within timelines for each of apparatuses UPX102 and UPX104 as status “C” corresponding to the key on the left side of the display; as shown in Fig. 32, status history for a single apparatus is displayed including an elapsed time in which the apparatus was in failure/maintenance conditions shown within timelines corresponding to different time periods, as shown within each timeline as status “C”, corresponding to a failure condition and status “D” corresponding to a maintenance condition, corresponding to the key on the left side of the display), Shimada does not explicitly disclose that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold.  However, Yokouchi teaches that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold (e.g. paragraph 0066, allowable limit conditions including ranges over which detection values may deviate from parameter value settings, and length of time over which each detection value need to remain outside the corresponding range to constitute an abnormal state or warning state; processing is not judged to be in abnormal condition unless the value remains outside of the range over a length of time corresponding to the time duration setting; paragraph 0087, abnormal condition occurs while wafer processing is in progress, operator is alerted; making decision as to whether or not operation has shifted to maintenance; paragraph 0103, warning processing alerting operator via warning means such as providing warning display at display means; paragraph 0104, operator alerted via warning means such as error display brought up at display means; i.e. an alarm/alert condition indicative of a need to shift to maintenance with respect to a substrate processing device is not provided for display until the relevant condition is identified as occurring for longer than a threshold length of time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Shimada and Yokouchi in front of him to have modified the teachings of Shimada (directed to a semiconductor manufacturing line monitoring system, including monitoring of multiple different distributed devices across a variety of locations and status reporting related to those devices including of failures and alarm conditions), to incorporate the teachings of Yokouchi (directed to a method for electrically discharging substrate and substrate processing apparatus, including methods for monitoring for abnormalities, displaying alerts, and providing maintenance operations) to display the status information of the device having an operating mode which is not a mode in which the device is subjected to maintenance and a state of needing to be maintained (i.e. of Shimada, where the device status is monitored and displayed at a central system, including statuses related to device maintenance, failures, and alerts/alarms, such as an apparatus having a “full FA” operating mode, in which the device is not subjected to maintenance, and a “failure” operating state, indicating that the device needs to be maintained) based on determining whether an elapsed time since the device has transitioned to a state of needing to be maintained (i.e. of Shimada, where this may be a time of a detected failure, beginning of a maintenance period, etc.), is greater than a threshold (i.e. as taught by Yokouchi, in which in order to generate an alarm/alert for display to the operator, the detected abnormality condition must occur for a threshold time duration, such that the apparatus of Shimada, such as an apparatus having an operating mode in which it is not subjected to maintenance and a failure status indicating that it needs to be maintained, is displayed as having this status after the conditions indicating the failure status have been detected for more than a threshold amount of time).  One of ordinary skill would have been motivated to perform such a modification in order to provide solve problems in the art, related to an abnormal condition occurring in a substrate processing apparatus while processing is in progress, by providing an apparatus and method for electrically discharging a substrate to the full extent even when processing has not ended normally as described in Yokouchi (paragraph 0007-0008).
With respect to claim 6, Shimada in view of Yokouchi teaches all of the limitations of claim 1 as previously discussed, and Shimada further teaches wherein the display control unit performs control to display on the user interface the information regarding an apparatus classified based on information regarding locations where the plurality of apparatuses is placed (e.g. paragraph 0069, manufacturing apparatuses controlled on area-by-area basis, areas provided in each of floors of a plurality of buildings; paragraph 0074, building-, floor-, and area-specific databases; paragraph 0077, master database includes building numbers each representing the building provided with manufacturing apparatus 4200, floor numbers each representing a number of floor provided with manufacturing apparatus 4200, area numbers each representing a number of an area provided with manufacturing apparatus 4200; information indicating that apparatus is installed in SPX area on first floor of building represented by number of DK; Figs. 28-30 as described in paragraphs 0176-0177, i.e. where Fig. 28 displays information regarding apparatuses based on different areas of a floor of a building, Fig. 29 displays specific apparatuses located in a particular area (the UPX area), and Fig. 30 displays information about a single apparatus within the specific area (as indicated at least along the topmost portion of the screen)).
Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Yokouchi, further in view of Kurosawa et al. (US 20020009175 A1).
With respect to claim 10, Shimada teaches a method for manufacturing an article, the method comprising: 
processing a substrate using the substrate processing system; and manufacturing an article from the processed substrate (e.g. paragraph 0069, manufacturing apparatuses 4200; paragraph 0077, manufacturing is a vacuum plating apparatus; paragraph 0079, lots processed by manufacturing apparatus; paragraph 0083, lot information including number of workpieces such as semiconductor wafers; i.e. a substrate, such as a wafer is processed by a manufacturing apparatus, such as a vacuum plating apparatus, resulting in a manufactured article), 
wherein the substrate processing system includes: 
an information processing apparatus configured to control display on a user interface (paragraph 0176, indicating that Figs. 28-43 are displays of facility operation monitoring host computer 1000 and control terminal 5000); and 
a substrate processing apparatus configured to process a substrate (e.g. paragraph 0069, manufacturing apparatuses 4200; paragraph 0077, manufacturing is a vacuum plating apparatus; paragraph 0079, lots processed by manufacturing apparatus; paragraph 0083, lot information including number of workpieces such as semiconductor wafers), 
wherein the information processing apparatus includes: 
an acquisition unit configured to acquire information including 
an operated state indicating a state regarding an operation being performed on each of a plurality of apparatuses, an operating state indicating a state regarding an operating status of each of the plurality of apparatuses (e.g. paragraphs 0069-0072, as cited above, operation information of plurality of manufacturing apparatuses 4200 sent to facility operation monitoring host computer 1000, which constructs databases based on the received information; paragraph 0074, databases include status database 1020 storing current status of manufacturing apparatus, and building-specific, floor-specific, and area-specific databases 1022-1026; operation status database 1060 prepared based on status information representing current operation status of manufacturing apparatus 4200; paragraph 0077, Fig. 4, control master database includes numbers identifying respective manufacturing apparatuses 4200, building/floor/area numbers, apparatus numbers functioning as apparatus ID, apparatus names, and apparatus functions; for example, manufacturing apparatus 4200 controlled with a key data of the control number of "10384132" is installed in an "SPX" area on the first floor of a building represented by the building number of "DK", and bears the apparatus number of "102"; this apparatus is a vacuum plating apparatus, and has a function of "full FA"; apparatus function is selected from "full FA", "semi-FA", "semi-automatic" and "manual"; paragraphs 0078-0079, Fig. 5, contents stored in status database 1020 include status relating to control numbers identifying manufacturing apparatuses 4200 including receive statuses, current statuses, current modes, lots in process and waiting for processing; first receive status is information representing last status of apparatus 4200 received by facility operation monitoring host computer 1000; contents of status received as well as data and time of reception are stored; for example, information of the last status representing the "operating" status has been received from manufacturing apparatus 4200 identified by the control number of "67432982"; "operating" is stored as the current status, and manufacturing apparatus 4200 identified by the control number "67432982" is currently in the apparatus mode of "full automatic", and the lot numbers are stored for representing a list of the lots, which are being processed by manufacturing apparatus 4200, and a list of lots waiting for the processing; five kinds of statuses, i.e., "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop" are used; i.e. the host computer acquires operation information of a plurality of manufacturing apparatuses, including at least an apparatus function/mode, analogous to an operated state, and a status, analogous to an operating state, for each of the manufacturing apparatuses), and a 
time elapsed since the operating state has transitioned to a state where each of the plurality of apparatuses needs to be maintained  (e.g. paragraph 0085, failure control database 1050 storing contents including error code for determining a failure, name of failure, name of operator dealing with the failure, factor of the failure, cause of the failure, etc.; paragraph 0086, operation status database 1060 storing compilation of operations including list of times of failure status; paragraph 0089, total of failure times; paragraph 0092, storing error code indicating failure of apparatus, name of error, time of failure occurrence, time of alarming, etc.; Figs. 32 and 32, showing a status histories of apparatuses including time within a failure/maintenance condition, proportional to other statuses; i.e. the system determines a time period during which a given apparatus is in a state needing maintenance such as a failure or maintenance status, analogous to a time elapsed since the state has transitioned to a state where the apparatus needs to be maintained (i.e. the total time period from the beginning of the failure/maintenance status until the apparatus changes to a different status)); and 
a display control unit configured to control display, on the user interface, of the information regarding an apparatus, among the plurality of apparatuses (e.g. paragraph 0176, indicating that Figs. 28-43 are displays of facility operation monitoring host computer 1000 and control terminal 5000; paragraph 0177, Fig. 29, showing area-specific current status display screen, which includes selectable apparatus; Fig. 30, apparatus-specific current status display screen; i.e. as shown in Fig. 29 a plurality of apparatuses are displayed along with a designator of their respective statuses, such as "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop" as described in paragraph 0079, analogous to the operating state, and functions, such as "full FA", "semi-FA", "semi-automatic" and "manual" as described in paragraph 0077, analogous to an operated state, as shown by respective keys on left side of display screen in Fig. 29; see also Fig. 30 which displays, for a designated/identified manufacturing apparatus, a status display screen including an apparatus mode (e.g. full automatic mode), analogous to an operated state, and an apparatus status (e.g. operating – mass production), analogous to an operating state), of which 
the operated state is a state where the apparatus is not subjected to an operation regarding maintenance (e.g. paragraph 0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Figs. 29 and 30 as described in paragraphs 0176-0177, displaying an apparatus such as UPX105 having a current mode of SEMI-FA (in Fig. 29) as indicated by single line solid box around the identifier and/or Full Automatic mode (in Fig. 30), and a current status of operating as indicated by the letter A (in Fig. 29, and therefore not having the maintenance status as would be indicated by the letter D) and/or Operating – Mass Production (in Fig. 30), and such as UPX103 having a current mode of full FA as indicated by the double line solid box around the identifier, and a current status of failure as indicated by the letter C (in Fig. 29, and therefore not having a maintenance status); i.e. as shown in the figures at least one monitored manufacturing apparatus is displayed having a current apparatus mode, analogous to the operated state as discussed above, in which the apparatus is not subjected to a maintenance operation), and
the operating state is a state where the apparatus needs to be maintained (e.g. paragraph  0079, current status of manufacturing apparatus 4200 and current apparatus mode; statuses include "operating", "waiting", "failure", "periodical maintenance" and "scheduled stop"; Fig. 29, as described in paragraphs 0176-0177, displaying an apparatus such as UPX106 having a current status of “periodical maintenance” as indicated by the letter D, and such as UPX103 having a current status of “failure” as indicated by the letter C, where a failure status is indicative of an apparatus needing maintenance; i.e. as shown in Fig. 29, at least one monitored manufacturing apparatus is displayed having current status, analogous to an operating state as discussed above, in which it needs to be maintained, such as a failure status, even though that same apparatus may also have a current mode/operated state in which it is not subjected to an operation regarding maintenance; for example, in Fig. 29, UPX103 is in a failure state, indicating that it needs maintenance, while also currently operating in a full FA mode, which is a state in which it is not subjected to an operation regarding maintenance).
Although Shimada generally teaches displaying information regarding an apparatus identified based on the elapsed time (e.g. paragraph 0096, alarm about the fact that executed maintenance date is later than the scheduled date; paragraph 0177-0178, describing Figs. 31 and 32, displaying area specific history display screen; displaying apparatus-specific history display screen; i.e. where, as shown in Fig. 31, status histories for a plurality of apparatuses are displayed, including an elapsed time in which the apparatus was in a failure condition as shown within timelines for each of apparatuses UPX102 and UPX104 as status “C” corresponding to the key on the left side of the display; as shown in Fig. 32, status history for a single apparatus is displayed including an elapsed time in which the apparatus was in failure/maintenance conditions shown within timelines corresponding to different time periods, as shown within each timeline as status “C”, corresponding to a failure condition and status “D” corresponding to a maintenance condition, corresponding to the key on the left side of the display), Shimada does not explicitly disclose that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold.  However, Yokouchi teaches that the apparatus of the plurality of apparatuses is an apparatus of which the elapsed time is greater than a threshold (e.g. paragraph 0066, allowable limit conditions including ranges over which detection values may deviate from parameter value settings, and length of time over which each detection value need to remain outside the corresponding range to constitute an abnormal state or warning state; processing is not judged to be in abnormal condition unless the value remains outside of the range over a length of time corresponding to the time duration setting; paragraph 0087, abnormal condition occurs while wafer processing is in progress, operator is alerted; making decision as to whether or not operation has shifted to maintenance; paragraph 0103, warning processing alerting operator via warning means such as providing warning display at display means; paragraph 0104, operator alerted via warning means such as error display brought up at display means; i.e. an alarm/alert condition indicative of a need to shift to maintenance with respect to a substrate processing device is not provided for display until the relevant condition is identified as occurring for longer than a threshold length of time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Shimada and Yokouchi in front of him to have modified the teachings of Shimada (directed to a semiconductor manufacturing line monitoring system, including monitoring of multiple different distributed devices across a variety of locations and status reporting related to those devices including of failures and alarm conditions), to incorporate the teachings of Yokouchi (directed to a method for electrically discharging substrate and substrate processing apparatus, including methods for monitoring for abnormalities, displaying alerts, and providing maintenance operations) to display the status information of the device having an operating mode which is not a mode in which the device is subjected to maintenance and a state of needing to be maintained (i.e. of Shimada, where the device status is monitored and displayed at a central system, including statuses related to device maintenance, failures, and alerts/alarms, such as an apparatus having a “full FA” operating mode, in which the device is not subjected to maintenance, and a “failure” operating state, indicating that the device needs to be maintained) based on determining whether an elapsed time since the device has transitioned to a state of needing to be maintained (i.e. of Shimada, where this may be a time of a detected failure, beginning of a maintenance period, etc.), is greater than a threshold (i.e. as taught by Yokouchi, in which in order to generate an alarm/alert for display to the operator, the detected abnormality condition must occur for a threshold time duration, such that the apparatus of Shimada, such as an apparatus having an operating mode in which it is not subjected to maintenance and a failure status indicating that it needs to be maintained, is displayed as having this status after the conditions indicating the failure status have been detected for more than a threshold amount of time).  One of ordinary skill would have been motivated to perform such a modification in order to provide solve problems in the art, related to an abnormal condition occurring in a substrate processing apparatus while processing is in progress, by providing an apparatus and method for electrically discharging a substrate to the full extent even when processing has not ended normally as described in Yokouchi (paragraph 0007-0008).
Shimada does not explicitly disclose forming a pattern on the substrate using a substrate processing system, and that the processed substrate is the substrate on which the pattern is formed.  However, Kurosawa teaches forming a pattern on the substrate using a substrate processing system, and that the processed substrate is the substrate on which the pattern is formed (e.g. paragraph 0011, forcibly transferring projection pattern onto substrate at predetermined position).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Shimada, Yokouchi, and Kurosawa in front of him to have modified the teachings of Shimada (directed to a semiconductor manufacturing line monitoring system) and Yokouchi (directed to a method for electrically discharging substrate and substrate processing apparatus, including methods for monitoring for abnormalities, displaying alerts, and providing maintenance operations), to incorporate the teachings of Kurosawa (directed to a semiconductor device manufacturing method and factory) to include within the system and method (i.e. of Shimada) at least one manufacturing apparatus which forms a pattern on the substrate (i.e. such as a wafer as taught by Shimada).  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks with conventional systems by providing an exposure apparatus which minimizes the influence of defective shots, reduces defective shots, reduces misoperations, and detects contamination of a wafer chuck as described in Kurosawa (paragraphs 0010-0011).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Joo et al. (US 20200009703 A1) teaches a substrate polishing system including real time displays of operating states of each substrate carrier in the system (e.g. Fig. 11).
Koyama et al. (US 20120323855 A1) teaches a substrate processing system and group managing apparatus in which monitor data is received showing progress state of substrate processing and state of substrate processing apparatus, where this data is stored in a searchable database, where stored data matching a searching condition may be displayed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179